Name: Commission Regulation (EEC) No 314/85 of 6 February 1985 introducing a countervailing charge on mandarins (including tangerines and satsumas), wilkings and other similar citrus hybrids, excluding clementines originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 34/24 Official Journal of the European Communities 7. 2. 85 COMMISSION REGULATION (EEC) No 314/85 of 6 February 1985 introducing a countervailing charge on mandarins (including tangerines and satsumas), wilkings and other similar citrus hybrids , excluding Clementines originating in Spain consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; Whereas , for Spanish mandarins (including tangerines and satsumas), wilkings and other similar citrus hybrids, excluding Clementines, the entry price calcu ­ lated in this way has remained at least 0,6 ECU below the reference price for two consecutive market days ; whereas a countervailing charge should therefore be introduced for these mandarins (including tangerines and satsumas), wilkings and other similar citrus hybrids , excluding Clementines ; Whereas , if the system is to operate normally, the entry price should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the coefficient provided for in Article 2b (2) of Regulation (EEC) No 974/71 (6), as last amended by Regulation (EEC) No 855/84 0,  for other currencies , an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in relation to the Community currencies referred to in the previous indent, and the aforesaid coeffi ­ cient, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Article 25 ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least 0,6 ECU below the reference price for two consecutive market days, a countervailing charge must be intro ­ duced in respect of the exporting country concerned, save in exceptional circumstances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; Whereas Commission Regulation (EEC) No 3100/84 of 7 November 1984 fixing for the 1984/85 marketing year the reference prices for mandarins (including tangerines and satsumas), wilkings and other similar citrus hydrids, excluding Clementines (3) fixed the reference price for products of class I for the period 1 November 1984 to 28 February 1985 at 25,72 ECU per 100 kilograms net ; Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all repre ­ sentative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; Whereas, in accordance with Article 3 ( 1 ) of Regula ­ tion (EEC) No 2118/74 (4), as last amended by Regula ­ tion (EEC) No 31 10/83 (5), the prices to be taken into HAS ADOPTED THIS REGULATION : Article 1 A countervailing charge of 7,01 ECU per 100 kilo ­ grams net is applied to fresh mandarins (including tangerines and satsumas), wilkings and other similar citrus hybrids, excluding Clementines (subheading 08.02 B II of the Common Customs Tariff) originating in Spain . Article 2 This Regulation shall enter into force on 8 February 1985.(') OJ No L 118 , 20 . 5 . 1972, p. 1 . 0 OJ No L 130, 16 . 5 . 1984, p. 1 . (3) OJ No L 291 , 8 . 11 . 1984, p. 17 . (4) OJ No L 220, 10 . 8 . 1974, p . 20 . 0 OJ No L 303, 5 . 11 . 1983, p . 5 . (') JO No L 106, 12. 5 . 1971 , p . 1 . O JO No L 90 , 1 . 4 . 1984, p . 1 . 7. 2. 85 Official Journal of the European Communities No L 34/25 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 February 1985. For the Commission Frans ANDRIESSEN Vice-President